UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


STACY L. EWELL,                          
                  Plaintiff-Appellant,
                  v.                              No. 02-7185
RONALD J. ANGELONE,
               Defendant-Appellee.
                                         
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                        (CA-02-622-AM)

                   Submitted: December 19, 2002

                       Decided: January 30, 2003

       Before LUTTIG and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL

Stacy L. Ewell, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        EWELL v. ANGELONE
                             OPINION

PER CURIAM:

   Stacy L. Ewell, a Virginia prisoner, filed a habeas petition under
28 U.S.C. § 2254 (2000), seeking immediate release from confine-
ment. Ewell alleged in his § 2254 petition that his good conduct cred-
its were improperly denied and calculated such that he should have
been released from confinement in November 1999. The district court
analyzed his claims under 42 U.S.C. § 1983 (2000) and dismissed the
action for failure to state a claim under 28 U.S.C. § 1915A (2000).

   The core of Ewell’s lawsuit is an attack on the length of his con-
finement. Such a claim sounds in habeas corpus, rather than § 1983.
See Preiser v. Rodriguez, 411 U.S. 475, 497-500 (1973); Todd v. Bas-
kerville, 712 F.2d 70, 73 (4th Cir. 1983). Accordingly, we vacate and
remand for the district court to analyze Ewell’s claims in the context
of a § 2254 petition consistent with this opinion. We decline to
address any of Ewell’s habeas claims on the merits.

                                      VACATED AND REMANDED